SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

75
KA 10-01982
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT

                    V                             MEMORANDUM AND ORDER

JAMEL BRADFORD, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered August 11, 2010. Defendant was convicted, upon
his plea of guilty, of attempted criminal possession of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of attempted criminal possession of a
controlled substance in the third degree (Penal Law §§ 110.00, 220.16
[1]). Defendant contends that the police unlawfully arrested and
searched him based on his commission of minor infractions, i.e.,
failing to wear a seatbelt and failing to use the sidewalk, and that
there were reasonable alternatives to arresting him. We reject that
contention. The police noticed that the vehicle in which defendant
was a passenger had failed to signal a turn appropriately. The police
attempted to stop the vehicle by activating the lights and sirens of
their patrol vehicle, but the driver of the vehicle failed to pull
over, and one of the officers noticed that defendant was not wearing a
seatbelt. When the vehicle finally stopped, defendant immediately
fled from it and ran down the middle of the street. Defendant was
subsequently apprehended by a second set of police officers. Under
those circumstances, we conclude that, contrary to defendant’s
contention, the issuance of a summons would not have been a reasonable
“alternative to custodial arrest” (People v Henry, 181 Misc 2d 689,
694; see generally Vehicle and Traffic Law § 207). Here, defendant’s
conduct demonstrated that he was “intent on not cooperating with the
police,” that he would “not even temporarily submit to the[ ]
authority [of the police] for the purpose of the issuance of a
summons,” and that “he wanted to escape from the police and avoid
prosecution altogether” (People v Bradford, 28 Misc 3d 1220[A], 2010
                                 -2-                           75
                                                        KA 10-01982

NY Slip Op 51415[U], *8). We therefore conclude that the police acted
reasonably in arresting defendant (see id.).




Entered:   February 7, 2014                    Frances E. Cafarell
                                               Clerk of the Court